PER CURIAM.
Plaintiff corporation filed a petition in two counts seeking (1) specific performance of a contract for the sale of land, and (2) damages allegedly caused by defendant’s failure to convey the land. Defendant answered. Thereafter, defendant filed a counterclaim in two counts alleging (1) that the transaction was permeated with fraudulent representations as to the value of the land, and (2) that the instant suit amounted to an abuse of process.
On April 27, 1977, the circuit court made an entry upon the docket which stated “. . . Count I and Count II are severed for purposes of trial.” The entry failed to specify whether the severance affected the two-count petition or the two-count counterclaim.
Missouri appellate courts are obliged to examine records on appeal to insure that jurisdiction exists to entertain the appeal. The pleadings in this case raise more issues than are resolved by the judgment. In Missouri, appellate review is purely statutory and § 512.020, Y.A.M.S., grants the right of appeal only where the judgment constitutes a final determination of all issues framed by the pleadings. Cochran v. DeShazo, 538 S.W.2d 598, 600(3, 4) (Mo.App.1976). However, the unsevered issues which should have been disposed of by the judgment cannot be divined. In the absence of demonstrable finality of the judgment, the court has no alternative but to dismiss the appeal as premature.
Appeal dismissed.
All concur.